                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                             DOCKET NO. 4:19cv-11093-TSH


 PAUL JONES

        Plaintiff
                                                         DEFENDANTS’ MOTION FOR
 v.                                                      SUMMARY JUDGMENT

 MONTACHUSETT REGIONAL TRANSIT
 AUTHORITY, et al.

        Defendants



       Defendants, Montachusett Regional Transit Authority (“MART”), and Rebecca Badgley,

Donna Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara

Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and

Crystal Geisert (collectively “Individual Defendants”) (when inclusive of MART, collectively

“Defendants”) hereby seek judgment in their favor on all claims brought by Plaintiff, Paul Jones

in Plaintiff’s Second Amended Complaint.

       MART is a regional transportation authority established pursuant to G.L. c. 161B.

MART provides public transportation services to 22 cities and towns in north central

Massachusetts. Through its Dial-A-Mart service, MART provides transportation that serves the

needs of either human services agencies or target populations through eligible agency sponsored

trips. MART also provides transportation through its operating company for the

Commonwealth’s Human Service Transportation Division of the Executive Office of Health and

Human Services (“EOHHS”). MART provides many routes for the Department of

Developmental Services as well as individual MassHealth client rides on an as needed basis.
       Plaintiff, Paul Jones, is the director, manager and dispatcher for Commonwealth

Community Recovery Division, Inc. (“CCRD”). CCRD has a contract with MART to provide

transportation services for MART’s operating company, providing services to the EEOHS. In his

Second Verified Amended Complaint (“Complaint”), Plaintiff alleges that MART discriminated

and retaliated against him and created a hostile work environment for him in violation of Title

VII of the Civil Rights Act of 1964 (“Title VII”) (Counts I, II and III) and claims that a MART

policy disparately impacted him because of his race and sex in violation of Title VII (Count IV).

In addition, Plaintiff alleges that the Defendants retaliated against him for requesting a

reasonable accommodation in violation of G.L. c. 151B (Count V). Finally, Plaintiff brings a

claim against the Defendants for the negligent infliction of emotional distress (Count VI).

       All of Plaintiff’s claims must be dismissed. First, based on the undisputed facts, MART

is not Plaintiff’s employer and as such, Plaintiff’s claims brought pursuant to Title VII and

Chapter 151B must fail. Even if MART could be considered to be Plaintiff’s employer for

purposes of the statutes, Plaintiff cannot present evidence to establish that he was treated

differently by MART or that any policy of MART disparately impacted him because of his race

or sex. Likewise, Plaintiff’s claim that the Defendants retaliated against him in violation of

Chapter 151B for requesting a reasonable accommodation must fail not only because Plaintiff

has not alleged that he is a qualified handicap person as that is defined under the statute, but also

because Plaintiff has not identified a reasonable accommodation that he requested based on a

purported disability. Finally, Plaintiff’s claims for the negligent infliction for emotional distress

against all of Defendants must fail. Plaintiff’s claims against the Individual Defendants fail

because G.L. c. 258, § 2, does not provide a cause of action against individuals. Plaintiff’s

claims for negligent infliction of emotional distress must fail not only because Plaintiff cannot



                                                  2
establish his underlying discrimination claims, but if MART is Plaintiff’s employer as he claims,

G.L. c. 152 provides Plaintiff with his exclusive remedy for his alleged emotional distress injury.

        For all of the foregoing reasons and the reasons contained in Defendants Memorandum of

Law in Support of Defendants Motion for Summary Judgment filed herewith, the Defendants

respectfully request that this honorable Court enter judgment in their favor on all of Plaintiff’s

claims brought against MART and the Individual Defendants contained in Plaintiff’s Second

Amended Complaint.



                                                      DEFENDANTS

                                                      MONTACHUSETT REGIONAL TRANSIT
                                                      AUTHORITY, REBECCA BADGLEY,
                                                      DONNA LANDRY, BONNIE MAHONEY,
                                                      KAREN CORDIO, JOANNE NORRIS,
                                                      STEPHANIE RICHARDS, TAMARA
                                                      SHUMOVSKAYA, JESSICA TORRES,
                                                      AMANDA KUKTA, ROBERT MONK,
                                                      MICHELLE MOYO, IVAN ROMAN, and
                                                      CRYSTAL GEISERT

                                                      By their attorneys,


                                                      /s/ Deborah I. Ecker
                                                      Mark R. Reich (BBO# 553212)
                                                      Deborah I. Ecker (BBO# 554623)
                                                      KP Law, P.C.
                                                      101 Arch Street, 12th Floor
                                                      Boston, MA 02110-1109
                                                      (617) 556-0007
                                                      mreich@k-plaw.com
Dated: April 9, 2020                                  decker@k-plaw.com

716852/MART/0006




                                                  3
                 CERTIFICATE OF COMPLIANCE WITH L.R. 7.1(A)(2)

       Pursuant to Local Rule 7.1(A)(2) of the United States District Court for the District of

Massachusetts, I hereby certify that I exchanged emails with Plaintiff by electronic mail on

March 29, 2020 to confer on narrowing issues for filing of Motion for Summary Judgment.



Date: April 9, 2020                                  /s/ Deborah I. Ecker




                                CERTIFICATE OF SERVICE

       I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.


Date: April 9, 2020                                  /s/ Deborah I. Ecker




                                                4
